Filed 11/5/20 P. v. Celli CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F077406
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. MCR056888)
                    v.

 MICHAEL CELLI,                                                                           OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Madera County. John E.
Martin, Judge.
         Law Offices of Michelle T. Livecchi-Raufi and Michelle T. Livecchi-Raufi, under
appointment by the Court of Appeal, for Appellant.
         Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez, Amanda D.
Cary, Eric L. Christoffersen, and William K. Kim, Deputy Attorneys General for Plaintiff
and Respondent.
                                                        -ooOoo-
       Michael Celli was convicted of one count of indecent exposure directed at an adult
woman. He argues his conviction must be reversed because the trial court erred in ruling
his prior conviction for child molestation was admissible to show a propensity to commit
the charged offense, the trial court further erred in failing to instruct the jury on
unanimity, and the errors were prejudicial. With respect to a bifurcated trial on his prior
convictions before the trial court, Celli argues he had a constitutional right to a jury trial
on his prior convictions and his waiver thereof was not knowing and intelligent. He
argues the trial court’s true findings on various recidivist enhancement allegations must
therefore be reversed and the matter remanded for retrial thereon. Finally, Celli argues
two prior prison term enhancements imposed at sentencing must be stricken under Senate
Bill No. 136 (2019-2020 Reg. Sess.) (Senate Bill No. 136). We affirm the judgment with
one modification, that is, one of the prior prison term enhancements imposed at
sentencing is stricken.
                                PROCEDURAL HISTORY
       Celli was charged, by an information filed in the Madera County Superior Court,
with two counts of indecent exposure (Pen. Code, § 314, subd. (1)1), with a previous
conviction under section 288, subdivision (a). The information further alleged that Celli
had suffered a prior strike conviction (§ 667, subds. (b)-(i)), and served two prior prison
terms (§ 667.5, subd. (b)). Prior to trial, the court dismissed one of the indecent exposure
counts.
       A jury convicted Celli of the single indecent exposure count at issue. In a
subsequent, bifurcated proceeding, the court found true the allegations that Celli had a
prior conviction under section 288, subdivision (a), which was also a prior strike
conviction, and had served two prior prison terms within the meaning of section 667.5,
subdivision (b).


1      All further statutory references are to the Penal Code unless otherwise indicated.

                                               2
       The court sentenced Celli to prison for an aggregate term of eight years (the upper
term of three years for the indecent exposure conviction (§§ 314, 18), doubled to six
years pursuant to the Three Strikes law (§ 667, subds. (b)-(i), plus two years for the two
prior prison term enhancements (§ 667.5, subd. (b)).
                                          FACTS
       The prosecution presented two witnesses: Elizabeth N., the complaining witness,
and Madera County Sheriff’s Deputy Michael Chambers. Elizabeth described the
incident underlying the charges. Chambers, who spoke with Elizabeth about 20 minutes
after the incident, gave limited testimony describing Elizabeth’s demeanor at the time.
Testimony of Elizabeth N.
       Elizabeth N. lived with her husband, Jeff, in a three-bedroom house in Raymond,
in Madera County. They had lived there for about eight years and had known Celli for
that entire period. In fact, Celli was a family friend; he knew Elizabeth’s family as well.
       For the last eight months or so before the instant incident, Celli had been living in
a trailer on the property where Elizabeth and Jeff lived (for the first few months, until the
trailer was set up with electricity, Celli lived in Elizabeth and Jeff’s house). Even after
the trailer was hooked up to electricity, Celli would use the bathroom and shower at
Elizabeth and Jeff’s house. He would also eat dinner with them. And on cold nights, he
would sleep in the house as well. Celli did various chores around the property and helped
Jeff with “flooring” jobs.
       On July 17, 2017, Jeff left for a job in Gustine, while Elizabeth stayed home.
Gustine is a small town about one hour and 20 minutes away, by car. Elizabeth had a
headache that day and had taken prescription medication for it; she had planned to
accompany Jeff but did not feel well enough. After a nap, she watched TV for a while,
before getting up to prepare dinner. Celli also watched TV with her. It was summer and
hot, and Elizabeth saw Celli looking at her legs.



                                              3
       The house had a relatively open floor plan, with the kitchen open to the dining
area at one end and the laundry area at the other end (swinging doors separated the
kitchen from the laundry area). The kitchen was also open—above a counter with the
kitchen sink—to the living room, which itself was between the dining area and a hallway
that ultimately led to the laundry room. The bedrooms and bathroom were off the living
room. There was a pantry between the living room and the laundry room. The laundry
room also connected to the garage.
       After watching television for a while, Elizabeth went to the kitchen and got busy
with tasks involved in making macaroni and cheese from scratch for dinner. Celli “was
going to take a shower.” For the moment, however, Celli was leaning on the end of the
kitchen counter, by the dining area, talking to her. Elizabeth, who was at the stove, saw
that his khaki shorts were unbuttoned, and his penis and pubic hair were visible. Celli
was overweight and had a particularly heavy stomach, but his penis was nonetheless
visible. His penis was not erect. Celli, at the time, was commenting on the color of the
cheese sauce Elizabeth was making for the macaroni and cheese dish.
       Elizabeth was shocked at the sight of Celli’s genitals; she moved away from the
stove and went towards the sink but did not say anything. The prosecutor asked
Elizabeth: “So in light of the fact that [Celli] told you he was going to take a shower,
why did it freak you out when … you saw him like that?” Elizabeth answered: “I didn’t
expect to see what I had seen.”
       Celli thereafter walked outside Elizabeth’s view for a few minutes, reappearing at
the other end of the kitchen, by the laundry area (the swinging doors between the kitchen
and the laundry area were open at the time). He had his legs crossed and his hands in his
pockets; he looked the same, with his shorts unbuttoned and his penis visible. He did not
say anything; his penis was not erect. However, he was standing (not leaning) and the
position he was in “was definitely to expose his penis.”



                                             4
       Elizabeth yelled, “‘Jesus, what the – what the F are you doing, [Celli]?’” He put
his hand over his crotch and “took off running” to the bathroom, which was in a separate
hallway. Elizabeth ran outside, to the back, telling Celli, “‘Get the hell out of my
house.’” Celli said something, but Elizabeth could not recall what he said.2 When
Elizabeth yelled at Celli to leave, he left.
       Elizabeth went inside to her bedroom to use the phone. While she was on the
phone with a relative, she heard Celli in the house. Elizabeth testified: “I came out and
told him to get the hell out of here, I was calling the police.” Celli left. Elizabeth was
“[s]cared [she] was going to be raped by this man.” She called the police.
Testimony of Sheriff’s Deputy Michael Chambers
       Madera County Sheriff’s Deputy Michael Chambers was dispatched to Elizabeth
N.’s residence on the evening of July 17, 2017, in response “to a suspicious call.” It took
Chambers approximately 20 minutes to get there. On arrival, he talked to Elizabeth. He
described his interaction with Elizabeth: “She was visibly shaking. She was crying. She
had locked herself inside the house. She quite frankly appeared to be a mess.”
Defense Evidence
       The defense played a recording of the call that Elizabeth made to law enforcement
authorities in connection with the incident underlying the charges. In the call, Elizabeth
said that “a guy living on the property” had “kind of like, expose[d] his self in [her]
house” making her “just very uncomfortable,” and “all [she] want[ed] is for him to be
taken out of the property.” The defense sought to show that, in contrast to her demeanor
with Deputy Chambers and even during trial, she was calm and composed for the
duration of the call.

2       The prosecutor asked Elizabeth: “And is it your testimony that from the time he
first exposed himself to you, from that back room kitchen counter to over by the swinging
doors, had he ever said anything to you during that time?” Elizabeth responded: “Well, I
told him to get the hell out of my house. He said something, but I can’t tell you. I don’t
quite remember what he said.”

                                               5
                                       DISCUSSION

I.     Admission of Evidence Regarding Celli’s 2004 Conviction for Lewd Act on a
       Child Under the Age of 14
       Celli was tried before a jury on a single count of indecent exposure. He challenges
the admission, in that trial, of evidence regarding his prior conviction, from 2004, for
committing a lewd act on a child under the age of 14, under section 288, subdivision (a).
The trial court admitted, under section 1108, evidence related to the prior conviction, to
show a propensity to commit the charged sex act.
       Celli argues admission of evidence regarding the prior conviction was an abuse of
discretion because the prior offense—that is, lewd act on a child—was dissimilar to the
charged offense, which minimized its probative value in terms of showing a propensity to
commit the charged act, and, at the same time, the evidence regarding the prior offense
was extremely inflammatory. The People contend that evidence regarding the prior
offense was properly admitted, or even if it was erroneously admitted, the error was
harmless.
       Here, evidence of the prior offense was eventually admitted by way of a
stipulation that sought to minimize its prejudicial effect. Given that circumstance, we
agree with the People that admission of evidence related to Celli’s prior conviction was
ultimately harmless. We therefore affirm Celli’s conviction.
       A.     Background
       Prior to trial, in separate, opposing motions in limine, both parties addressed the
admissibility, under sections 1108 and 352, of Celli’s prior conviction, from 2004, for
lewd act on a child under 14, pursuant to section 288, subdivision (a). The defense
sought to exclude evidence of the prior conviction, while the prosecution sought to admit
it.
       The prosecution’s motion in limine described the facts related to the prior
conviction as reflected in the police report:


                                                6
              “Defendant was convicted of a violation of PC 288(a), committing a
       lewd act upon a minor child under the age of 14, in 2004. The People are
       relying on Chowchilla Police Department report C2004-1150, in which a 9
       year old girl reported her step grandfather, the defendant, touched her while
       she was in the bath. She reported that she had been massaging him, and
       touched his penis. The next day the defendant joked with her about
       touching his penis and then touched her while she was in the bath. The
       victim told her mother, who then told the victim’s grandmother
       (defendant’s wife). He pled guilty in November 2004 and was sentenced to
       3 years state prison on or about December 23, 2004.”
       At the in limine motions hearing, the prosecutor addressed the court with regard to
her motion seeking to admit evidence of Celli’s prior conviction for lewd act on a minor
child. She said: “I imagine the Court and Counsel’s first concern would be that the prior
would be of a nature that it would be substantially more inflammatory.” She added: “I
do recognize that the prior offense is dealing with a child and the instant offense is
dealing with an adult.” She proposed to “offer either documentary proof of the
conviction or even offer some kind of sanitized stipulation to a prior felony sex offense,”
noting that “would still give [her] what [she] need[ed] to argue the propensity evidence
for the jury, but somewhat reduce that risk of undue prejudice from a prior 288,
subdivision (a) [offense].” The prosecutor argued: “[T]he Falsetta3 Court acknowledges
that oftentimes these sex offenses occur when there aren’t any witnesses around, and this
is such an offense. So I do believe that it’s relevant and that it should come in to show
his propensity, but, recognizing that we don’t want to set ourselves up for an appeal, I
think it would be appropriate to offer some kind of documentary proof or a stipulation to
a sanitized prior.”
       Defense counsel vehemently opposed the prosecutor’s request to admit evidence
of Celli’s prior conviction in any form, and specifically rejected the prosecutor’s
suggestion that the prior could properly be introduced in sanitized form, through
stipulation or otherwise. He argued: “Well, Your Honor, obviously, that evidence


3      People v. Falsetta (1999) 21 Cal.4th 903, 911 (Falsetta).

                                              7
coming in under 1108 requires a 352 analysis. I think the nature of the prior 2004
conviction they wish to enter is so inflammatory compared to the weight of the current
offense that it would – just fundamentally, I don’t think the jury could separate the issues.
And I think it would create a prejudice from which we cannot escape. And I think it
would ultimately result in Mr. Celli being convicted on the 2004 charge instead of the
current offense.”
       Defense counsel emphasized the dissimilarity in the conduct at issue in the 2004
conviction and the conduct at issue in the instant case, as well as the different
circumstances at play in the two situations. He observed: “[T]he 2004 conviction was
against someone under the age of 14 years old. That is not the case in the current charge.
The 2004 conviction was a 288(a), and is not a 314 indecent exposure like we are dealing
with now.”
       Defense counsel also rejected the idea that a sanitized stipulation would be an
appropriate way to limit the prejudice emanating from admission of the prior conviction.
He contended: “Additionally, regarding the stipulation of a prior sex offense, I think that
may actually be what – we can’t stipulate to that because I think that would leave the jury
guessing as to what that prior sex offense was and would allow them to come to a
conclusion that that sanitized record was of an offense of a similar nature. Because both
of those options are excluded, we request that none of the 1108 evidence offered be
admitted.”
       The court reserved ruling on the matter, expressing a concern about the “extremely
dissimilar types of conduct” involved, that is, “the conduct alleged here” and “the
conduct which apparently supports the prior conviction,” which concerned a child “under
different circumstances entirely.”
       At that point, defense counsel interjected, asking to be heard again because the
issue was “absolutely critical to this case.” The court granted his request. Counsel
stated: “I think that any of the options put forth by the People regarding jury instruction

                                              8
and stipulations, I don’t think can truly safeguard in this case due to the gravity of the
2004 offense in comparison with the instant – with the instant case. And I just – I would
like to stress that.” The prosecutor responded: “And I would add on [to] that that if the
Court were to opt to go with the sanitized version … if the jury hears that there’s a prior
felony sex offense – I mean, this is a felony sex offense. So I don’t think it necessarily
leads the jury to conclude that it was something much more inflammatory.”
       Defense counsel also made an in limine motion to the effect that objections noted
during the in limine motion proceeding be treated as continuing objections for the
duration of trial. Counsel clarified that his request pertained, particularly, to objections
related to the evidence proffered under section 1108. The trial court granted that request.
       The next day, the court and the parties further addressed the issue of the
admissibility of Celli’s prior section 288, subdivision (a) conviction. Defense counsel
noted: “Evidence Code section 1101 … makes propensity evidence inadmissible. 1108
is a narrow exception for that. The evidence is only allowed pursuant to 1108 if a 352
analysis [is] conducted which shows that the probative value of the … uncharged offense
outweighs the prejudicial effect.” Counsel added: “[Here,] the gravity of that prior
conviction is so heavy that to engage in that 352 analysis is – I can’t see how we can find
that the probative value is greater than the … prejudicial effect of that information on the
jury.” Counsel continued: “[I]t’s important that we keep in mind that 1108 is an
exception to the established 1101, and that it requires that safeguard [of the] 352 analysis
that I believe must be taken seriously, as it is an exception to 1101, and that without that
352 analysis conducted, it could create a due process violation in which the defendant
would be convicted on a crime that he had committed in the past and already paid his
time on.”
       Counsel went on: “And I think it’s a very unique situation. I can see how 1108
evidence as propensity evidence would be admissible under multiple scenarios. I just
believe that this particular scenario with the gravity of the prior offense, the dissimilarity,

                                               9
the fact that it – I’m sure it will inflame the jury compared to … what … the current
charges are so … it’s so weighted in favor of them judging him on the 288 that that 352
analysis – that’s why that’s there is to avoid situations in which that would occur.”
Counsel concluded: “And I can see in a situation – let’s say it was either a progression.
So a prior 314 on a child and then a 288 on a child. I could see that being allowed as
propensity evidence. But because they are [even more] dissimilar [here], then I don’t
believe it really goes … to prove the propensity that 1108 is attempting to [include] … [¶]
… I think that this is a particularly unique situation, given the dissimilarity, the fact that
these are on the opposite end of sexual crime spectrums, and that it’s working in a
direction from the prior conviction having much more gravity than the current one.”
(Italics added.)
       The prosecutor acknowledged the concern that “a prior child molestation is going
to be seen as very inflammatory.” She further noted: “I do recognize generally the past
more inflammatory conduct can be seen as more prejudicial.” She added: “And in light
of the concerns of potential prejudice of the prior conviction, I do think it would be – I do
think it would make sense to either have a documentary admission of the record or have
some kind of stipulation that there was a prior sex offense.” Defense counsel responded:
“I think that, yes, of course, documentary evidence would blunt the effect, but I still think
that the gravity of that offense compared with the current offense is such that it would be
unfairly prejudicial. And I don’t see the – I still haven’t – I am still not grasping the
probative value of it.” Counsel acknowledged that he understood that “both these cases
happen to be sex crimes,” but observed that fact “alone is not enough for propensity
evidence to be admitted through [section] 1108,” as narrowed by section 352, which
plays a gatekeeping role.
       The court ruled that evidence of Celli’s prior conviction was admissible.
Specifically, the court stated: “I will allow the People to use the prior conviction for the
288 … I will not allow discussion with regard to the specifics of that crime, as that had

                                              10
occurred, but the fact of the conviction would be permitted.” The court then noted that it
understood that defense counsel did not favor admitting the evidence via stipulation but
suggested that the court’s ruling would now militate in favor of a stipulation. The
prosecutor interjected: “I would also propose, if it’s more – it might be even cleaner if
we just stipulate that he has a prior conviction for a non-forceable sex offense.” In light
of its earlier ruling that the fact of the prior conviction was admissible, the court brokered
a stipulation, whereby the prosecutor informed the jury at trial: “Ladies and gentlemen of
the jury, the People and the defendant hereby stipulate that the defendant has a prior
conviction for a non-forceable sex offense of a dissimilar nature.”
       B.     Analysis
              1.     Applicable Law
       Under Evidence Code section 1101, character evidence is inadmissible when
offered to prove a defendant’s “conduct on a specified occasion,” with the exception of
“evidence that a person committed a crime, civil wrong, or other act when relevant to
prove some fact (such as … intent, … plan, … absence of mistake or accident, or [lack of
reasonable belief that a victim consented to an unlawful sexual act]) other than his or her
disposition to commit such an act.” (Id. at subds. (a), (b).)
       “Because evidence of other crimes may be highly inflammatory, its admissibility
should be scrutinized with great care.” (People v. Edelbacher (1989) 47 Cal.3d 983,
1007.) One purpose of the general rule against the admission of propensity evidence is to
“guard[] against undue prejudice” to the defendant. (Falsetta, supra, 21 Cal.4th 903,
916.) In this context, the word “prejudice” is used in the sense of “‘an emotional bias’”
(People v. Jennings (2000) 81 Cal.App.4th 1301, 1315-1316 (Jennings)) or “‘“of
‘prejudging’ a person or cause on the basis of extraneous factors.”’” (People v. Harris
(1998) 60 Cal.App.4th 727, 737 (Harris).)
       In sexual offense cases, Evidence Code section 1108 creates an exception to
Evidence Code section 1101’s prohibition against propensity evidence. Under Evidence

                                             11
Code section 1108, when a criminal defendant is accused of a sexual offense, “evidence
of the defendant’s commission of another sexual offense or offenses” is not excluded
under section 1101, if not inadmissible under Evidence Code section 352.4 (Evid. Code,
§ 1108, subd. (a); People v. Lewis (2009) 46 Cal.4th 1255, 1286 (Lewis) [“Evidence
Code section 1108 authorizes the admission of evidence of a prior sexual offense to
establish the defendant’s propensity to commit a sexual offense, subject to exclusion
under Evidence Code section 352.”].) For purposes of Evidence Code section 1108,
“‘sexual offense’” includes sexual assault, lewd acts on a minor, unlawful sexual
intercourse with a minor, rape by coercion, forcible rape, production of child
pornography, exhibiting pornography to a minor, and indecent exposure, among several
other offenses. (Id. at subd. (d)(1)(A).) “Thus, the admissibility of uncharged conduct
pursuant to section 1108 turns on the existence of a preliminary fact—namely, that the
uncharged conduct constitutes a statutorily-enumerated ‘sexual offense.’” (People v.
Jandres (2014) 226 Cal.App.4th 340, 353 (Jandres), citing People v. Lucas (1995) 12
Cal.4th 415, 466 [“Sometimes the relevance of evidence depends on the existence of a
preliminary fact.”].)
       The California Supreme Court has held Evidence Code section 1108 passes
constitutional muster because “the provision preserves trial court discretion to exclude


4      “[T]he ‘Legislature has determined that the policy considerations favoring the
exclusion of evidence of uncharged sexual offenses are outweighed in criminal sexual
offense cases by the policy considerations favoring the admission of such evidence. The
Legislature has determined the need for this evidence is “critical” given the serious and
secretive nature of sex crimes and the often resulting credibility contest at trial….’
[Citations.] [¶] Accordingly, when a defendant is charged with a sexual offense,
evidence of his or her uncharged sexual misconduct is no longer subject to the general
prohibition against character evidence. [Citation.] ‘With the enactment of [Evidence
Code] section 1108, the Legislature “declared that the willingness to commit a sexual
offense is not common to most individuals; thus, evidence of any prior sexual offenses is
particularly probative and necessary for determining the credibility of the witness.”’”
(People v. Yovanov (1999) 69 Cal.App.4th 392, 403-404, fn. omitted.)

                                            12
the evidence [of an enumerated uncharged sexual offense] if its prejudicial effect
outweighs its probative value” under Evidence Code section 352.5 (Falsetta, supra, 21
Cal.4th at pp. 907, 917-918 [Evidence Code 1108 is saved from due process defects
because “section 352 affords defendants a realistic safeguard in cases falling under
section 1108”]; People v. Nguyen (2010) 184 Cal.App.4th 1096, 1119 (Nguyen) [“[t]he
Falsetta court saved section 1108 from constitutional infirmity” by “assuming the trial
court would” apply Evidence Code section 352 to ensure that inflammatory evidence of
limited probative value was not presented to the jury]; Jennings, supra, 81 Cal.App.4th,
1314 [“A careful weighing of prejudice against probative value under [Evidence Code
section 352] is essential to protect a defendant’s due process right to a fundamentally fair
trial.”].) Because Evidence Code section 352 stands between Evidence Code section
1108 and unconstitutionality (Falsetta, supra, 21 Cal.4th at pp. 917-918), in applying
Evidence Code section 352 in the context of Evidence Code section 1108, a trial court
must do more than simply rubber stamp the admission of evidence of prior sexual
offenses the prosecution proposes to introduce. (See Harris, supra, 60 Cal.App.4th at p.
737.) Rather, in exercising discretion, “‘because other-crimes evidence is so inherently
prejudicial, its relevancy is to be “examined with care,”’” (ibid.), and it is to be received
with the “utmost caution.” (People v. Mullens (2004) 119 Cal.App.4th 648, 666 [“the
risk of serious prejudice is greater in a case such as this one in which propensity evidence
is admitted under section 1108, than in a case in which evidence of prior bad acts is
admitted under section 1101[, subd.] (b)”]; see People v. Evers (1992) 10 Cal.App.4th
588, 599.)




5     Evidence Code section 352 provides: “The court in its discretion may exclude
evidence if its probative value is substantially outweighed by the probability that its
admission will (a) necessitate undue consumption of time or (b) create substantial danger
of undue prejudice, of confusing the issues, or of misleading the jury.”

                                              13
       Evidence Code section 352 gives a court the discretion to “exclude evidence if its
probative value is substantially outweighed by the probability that its admission will (a)
necessitate undue consumption of time or (b) create a substantial danger of undue
prejudice, of confusing the issues, or of misleading the jury.” A trial court’s Evidence
Code section 352 ruling is reviewed for abuse of discretion. “Discretion is delimited by
the applicable legal standards, a departure from which constitutes an ‘abuse’ of
discretion. [Citation.] ‘The discretion intended ... is not a capricious or arbitrary
discretion, but an impartial discretion, guided and controlled in its exercise by fixed legal
principles. It is not a mental discretion, to be exercised ex gratia, but a legal discretion,
to be exercised in conformity with the spirit of the law and in a manner to subserve and
not to impede or defeat the ends of substantial justice.’” (Harris, supra, 60 Cal.App.4th
at pp. 736-737.) “The admission of relevant evidence will not offend due process unless
the evidence is so prejudicial as to render the defendant’s trial fundamentally unfair.”
(Falsetta, supra, 21 Cal.4th at p. 913.)
       The factors to be considered by a trial court in conducting the Evidence Code
section 352 weighing process depend upon “the unique facts and issues of each case.”
(People v. Miramontes (2010) 189 Cal.App.4th 1085, 1097-1098 (Miramontes).)
However, “five factors stand out as particularly significant in an Evidence Code section
1108 case. These factors are: (1) whether the propensity evidence has probative value,
e.g., whether the uncharged conduct is similar enough to the charged behavior to tend to
show the defendant did in fact commit the charged offense; (2) whether the propensity
evidence is stronger and more inflammatory than evidence of the defendant’s charged
acts; (3) whether the uncharged conduct is remote or stale; (4) whether the propensity
evidence is likely to confuse or distract the jurors from their main inquiry, e.g., whether
the jury might be tempted to punish the defendant for his uncharged, unpunished conduct;
and (5) whether admission of the propensity evidence will require an undue consumption
of time.” (Nguyen, supra, 184 Cal.App.4th at p. 1117.) “A trial court balances this first

                                              14
factor, i.e., the propensity evidence’s probative value, against the evidence’s prejudicial
and time-consuming effects, as measured by the second through fifth factors.” (Ibid.)
Importantly, “because Evidence Code section 1108 conditions the introduction of
uncharged sexual misconduct or offense evidence upon whether it is admissible under
Evidence Code section 352, any valid objection to such evidence, as well as any
derivative due process claim, necessarily depends on whether the trial court sufficiently
and properly evaluated the proffered evidence under that section.” (Miramontes, supra,
189 Cal.App.4th at p. 1097.)
              2.     The Trial Court’s Evidence Code Section 352 Inquiry
       In this case, where Celli was on trial for the charge of indecent exposure to an
adult woman committed in 2017, the prosecution sought to introduce evidence of his
2004 conviction for lewd act on a child under the age of 14. Since both offenses are
sexual offenses for purposes of Evidence Code section 1108, the threshold showing was
satisfied, but admissibility of the evidence hinged on the application of Evidence Code
section 352, which required the court to weigh its probative value against its potential for
undue prejudice.
       Evidence Code section 1108 permits admission of evidence of uncharged sexual
offenses, subject to exclusion under Evidence Code section 352, as “proof of the
defendant’s disposition to commit the charged offense.” (Miramontes, supra, 189
Cal.App.4th at pp.1096-1097, italics added.) Thus, it stands to reason that, for purposes
of Evidence Code sections 1108 and 352, “if the prior offenses are very similar in nature
to the charged offenses, the prior offenses have greater probative value in proving
propensity to commit the charged offenses.” (People v. Branch (2001) 91 Cal.App.4th
274, 285 (Branch); People v. Hollie (2010) 180 Cal.App.4th 1262, 1274 [“‘The principal
factor affecting the probative value of an uncharged act is its similarity to the charged
offense.’”]; People v. Soto (1998) 64 Cal.App.4th 966, 989 (Soto) [“‘A defendant with a



                                             15
propensity to commit acts similar to the charged crime is more likely to have committed
the charged crime than another.’” (Italics added.)].)
       Here, the court and the parties acknowledged that the prior and present crimes
were not all that similar. The prosecutor’s motion in limine explicitly stated: “[T]he
People [will] not be arguing the uncharged conduct is similar to the charged conduct.”
The trial court, for its part, also expressly acknowledged there was a “great dissimilarity
between the current offense and the prior,” with the respective offenses encompassing
“extremely dissimilar types of conduct.” It is clear the crimes were dissimilar on
multiple levels. They were dissimilar in the type of act involved (sexual touching or
battery in the prior offense as opposed to a no-contact offense in the current case),
severity (a child molestation prior as opposed to a current charge of indecent exposure to
an adult), and choice of victim (a very young child in the prior offense as opposed to a
mature woman in the present offense).
       At the same time, it has been recognized that “‘“[m]any sex offenders are not
‘specialists,’ and commit a variety of offenses which differ in specific character.”’”
(Soto, supra, 64 Cal.App.4th at p. 984.) And here, a connection existed between the prior
and present offenses in terms of their respective mental or intent elements6 as both




6       In this case, for analytical purposes, the distinction between propensity and intent
is blurred; the issue is how the prior offense related to the charged offense and the extent
to which commission of the prior offense tended to show Celli was guilty of the crime of
indecent exposure, rather than the situation being accidental, inadvertent, or unwitting.
(See United States v. Pollock (11th Cir. 1991) 926 F.2d 1044, 1048 [“[W]hat appears to
one person as propensity may be intent to another; the margin between is not a bright
line.”].) Stated differently, regarding evidence admitted under Evidence Code section
1108, “[t]he object is to allow ‘rational assessment by juries of evidence so admitted.
This includes consideration of the other sexual offenses as evidence of the defendant’s
disposition to commit such crimes, and for its … bearing on the probability or
improbability that the defendant has been falsely or mistakenly accused of such an
offense.’” (People v. Earle (2009) 172 Cal.App.4th 373, 397 (Earle).)

                                             16
offenses require “lewd” intent.7 (See In re Smith (1972) 7 Cal.3d 362, 366 [indecent
exposure “requires proof … that the actor not only meant to expose himself but intended
by his conduct to direct … attention to his genitals for purposes of sexual arousal,
gratification, or affront”]; People v. Martinez (1995) 11 Cal.4th 434, 442, 444 [noting,
with respect to offense of lewd act on a child, that “a ‘touching’ of the victim is required,
and that sexual gratification must be presently intended at the time such ‘touching’
occurs”].)
       Although dissimilarity is the “principal factor” that bears on probative value, other
factors that may enhance the probative value of the prior offense are close temporal
proximity between it and the charged offense and the extent to which the source of the
evidence is independent of the charged offense. (Hollie, supra, 180 Cal.App.4th at p.
1274.) Here, although the prior and current offenses do not appear to have occurred close
in time, Celli was incarcerated for much of the intervening period between the two
crimes; accordingly, this factor does not have much significance, either way, in assessing
the probative value of the prior offense. The source of the evidence of the prior offense,
however, was clearly independent of the charged offense, enhancing its probative value.
       The probative value of the prior offense evidence is weighed against its potential
for prejudice. More specifically, we weigh the probative value of the uncharged offense
evidence against its inflammatory nature, remoteness, the risk of confusing the jury, and
the time required to present the evidence. Here, defense counsel argued the uncharged
offense— a child molestation offense, with a victim under the age of 14—was highly


7       Section 288, subdivision (a), punishes “any person who willfully and lewdly
commits any lewd or lascivious act … upon or with the body, or any part or member
thereof, of a child who is under the age of 14 years, with the intent of arousing, appealing
to, or gratifying the lust, passions, or sexual desires of that person or the child.”
      Section 314, subdivision (1), punishes “[e]very person who willfully and lewdly
… [e]xposes his person, or the private parts thereof, in any public place, or in any place
where there are present other persons to be offended or annoyed thereby.”

                                             17
inflammatory, relative to the charged offense (indecent exposure to an adult). (See
Jennings, supra, 81 Cal.App.4th at p. 1315-1316 [for purposes of Evid. Code, § 352, the
word “prejudice” is used in the sense of “‘an emotional bias’”].) However, the
prosecutor presented the options of admitting simply the bare fact of the prior conviction
by means of documentary evidence or a stipulation, so as to minimize its potential for
prejudice.8 As for remoteness of the uncharged offense, as noted above, the prior offense
was neither particularly close in time to the charged offense, nor particularly remote.
Finally, since Celli was convicted of the prior offense and the prosecutor proposed to
introduce documentary evidence of that conviction to establish the prior conduct, there
was little risk the jury would seek to punish Celli for the prior conduct; nor did it appear
that the introduction of the evidence would take a significant amount of time.
       The trial court clearly realized there were competing imperatives at play in
assessing the admissibility of the prior offense evidence and wrestled with the decision as
to whether to admit evidence of the prior offense. The court ultimately ruled that only
“the fact of the [prior] conviction would be permitted.” Furthermore, the record reflects
both the prosecutor and the court understood and were concerned about the dissimilarity
between the prior and present offenses, as well as the inflammatory potential of the prior
offense. The court’s restrictive ruling reflected an effort to limit the prejudicial effect
emanating from the prior offense, a goal the prosecutor was also keen to achieve. Indeed,
immediately after the court ruled, the prosecutor interjected, “I would also propose, if it’s
more – it might be even cleaner if we just stipulate that he has a prior conviction for a
non-forceable sex offense.” The prosecutor was concerned that revealing the name and



8      Documentary evidence of the prior conviction would presumably consist of the
operative charging document and the abstract of judgment. The abstract of judgment for
the 2004 offense stated that the offense of conviction was “Lewd act on a child under the
age of 14,” pursuant to section 288, subdivision (a). Thus, the documentary evidence
would inform the jury of the name and nature of the prior offense.

                                              18
nature of the prior offense, as reflected in the abstract of judgement and other
documentary evidence thereof, would be too inflammatory.
       Ultimately, the parties worked out a stipulation and the prosecutor informed the
jury at trial: “Ladies and gentlemen of the jury, the People and the defendant hereby
stipulate that the defendant has a prior conviction for a non-forceable sex offense of a
dissimilar nature.” In light of this turn of events, we need not dwell further on the court’s
actual ruling. Rather, we will consider whether the admission of the evidence of Celli’s
prior conviction for child molestation in the form of the stipulation set forth above, was
prejudicial.
               3.    Prejudice
        Initially, we note that admission of evidence of the prior conviction in the form of
the stipulation did not violate due process. It took mere seconds for the prosecutor to
read the stipulation into the record at the close of the prosecution’s case. The jury was
not informed of the actual nature of the prior conviction, thereby reducing the potential of
this evidence to inflame the passions of the jury. Nor did the prosecutor dwell on this
evidence in closing argument in a way that would amplify its inflammatory potential to
the point of triggering due process concerns. (Falsetta, supra, 21 Cal.4th at p. 913
[ordinarily, even erroneous admission of evidence does not offend due process unless it is
so prejudicial as to render the proceeding fundamentally unfair].)
       We must next address whether admission of the stipulation prejudiced the verdict
under the Watson standard. (People v. Watson (1956) 46 Cal.2d 818, 836-837 (Watson).)
In general, “the application of ordinary rules of evidence like Evidence Code section 352
does not implicate the federal Constitution, and thus we review allegations of error under
the ‘reasonable probability’ standard of Watson.” (People v. Marks (2003) 31 Cal.4th
197, 227.) In line with this general rule, and short of a finding of a due process violation,
courts have applied Watson to the erroneous admission of unduly prejudicial sexual
offense propensity evidence. (See Harris, supra, 60 Cal.App.th at p. 741; People v.

                                             19
Mullens (2004) 119 Cal.App.4th 648, 659 [“Error in the admission or exclusion of
evidence [under Evidence Code section 1108] following an exercise of discretion under
[Evidence Code] section 352 is tested for prejudice under the Watson harmless error
test.”]; Jandres, supra, 226 Cal.App.4th at p. 357 [same].) Under the Watson standard,
prejudicial error exists where it is “‘reasonably probable’” that a result more favorable to
the appealing party would have been reached in the absence of error. (Harris, supra, 60
Cal.App.4th at p. 741.)
       To determine what the “jury is likely to have done in the absence of” the
challenged evidence, we consider the relative strength of “the evidence supporting the
existing judgment” as compared to the “evidence supporting a different outcome.”
(People v. Breverman (1998) 19 Cal.4th 142, 177.) Here, the evidence supporting the
existing judgment was extremely strong relative to the evidence supporting a different
outcome.
       As to the offense of indecent exposure, the jury was instructed:

               “To prove that the defendant is guilty of this crime, the People must
       prove that, one, the defendant willfully exposed his genitals in the presence
       of another person or persons who might be offended or annoyed by the
       [defendant’s] actions; and, two, when the defendant exposed himself, he
       acted lewdly by intending to direct public attention to his genitals for the
       purpose of sexually arousing or gratifying himself or another person or
       sexually offending another person. [¶] Someone commits an act willfully
       when he or she does it willingly or on purpose .… [¶] The defendant is not
       guilty of indecent exposure if he acted … without the intent required for
       that crime, but acted instead accidentally. You may not find the defendant
       guilty of indecent exposure unless you are convinced beyond a reasonable
       doubt that he acted with the required intent.”
       As to the propensity evidence, the court instructed the jury with a modified version
of CALCRIM No. 1191A, the pattern jury instruction on sexual propensity evidence:

               “The People have presented evidence that the defendant committed a
       prior non-forceable sex offense of a dissimilar nature that was not charged
       in this case. The People and the defendant have stipulated that the
       defendant was convicted of that prior crime. If you decide that the

                                             20
       defendant committed other sexual offenses, you may consider that evidence
       and weigh it together with all the other evidence received during trial to
       help you determine whether the defendant committed indecent exposure.

               “Remember, however, that evidence of another sexual offense is not
       sufficient alone to find the defendant guilty of indecent exposure. The
       People must still prove each charge of indecent exposure beyond a
       reasonable doubt.”
       Here, Elizabeth’s testimony was clear and consistent; it was fully corroborated by
the 911 call she made at the time of the incident itself. Elizabeth testified she was
dumbfounded when she saw Celli leaning on the kitchen counter by the dining room with
his penis exposed. However, when Celli showed up at the other end of the kitchen, by
the laundry room, he was closer to her and stood in a provocative pose that left no doubt
as to his intentions. Elizabeth said: “The second time, he was closer. And the standing
position that he was in was definitely to expose his penis.” When Elizabeth yelled at
Celli, he did not offer an explanation that assuaged Elizabeth’s horror. On the contrary,
the fact that Celli immediately covered his crotch and ran indicated he knew his fly was
open. Elizabeth knew Celli well and treated him like a family member; had there been
any room for doubt as to his intentions, there is every indication she would have given
him the benefit of the doubt.
       The circumstantial evidence also supported Elizabeth’s account and perception of
the situation. Elizabeth’s husband, Jeff, had left that day to do a job in Gustine, which
was “approximately an hour and 20 minutes away” by car, from Raymond, where
Elizabeth and Jeff lived. Before the incident, Elizabeth saw Celli looking at her legs in
an “unusual” and “strange” way, causing her to reflexively adjust the summer dress she
was wearing at the time. The video of Elizabeth’s house shown to the jury revealed that
the communal areas of the house were quite compact, whereby Celli was necessarily in
close proximity to Elizabeth when he stood, first on one side and then on the other side,
of the kitchen, with his shorts unbuttoned and his penis visible. Deputy Michael



                                             21
Chambers, who responded to the 911 call placed by Elizabeth at the time, testified that
Elizabeth was extremely distraught and shaken by the incident.
       The prosecutor persuasively argued, referring to Celli: “This is someone who
[Elizabeth] called a family friend. Someone they were close to. Someone she and her
husband trusted so much they [had] given [him] a key to the house. What does it take to
call the police on someone that you have been friends with for five years, that you have
known for eight years, that you invited into your home, that you trust so much that you
give them a key? I would submit we saw the answer when we saw her testify.” The
prosecutor added: “I would submit that for a woman who had testified that this man had
lived on her property for several months, up to eight, someone she had known for five
years, who would shower in her home, who would bathe in her home, for her – why
would she freak out so much about this person if he had just accidentally undone his
pants?” The prosecutor went on: “She told you why that was – she told you why that
was. She told you that earlier that day, he had been staring at her legs. He made her feel
uncomfortable. He had never done that before. And then her husband was gone, she is
cooking dinner, and this happens. This was a different situation for her. This had not
come up before.” As for the evidence regarding Celli’s prior sex offense, while the
prosecutor made a few scattered references to this evidence, she did not belabor it or
make it a focus of her closing argument.9

9       In her closing argument, the prosecutor referred to the prior offense evidence in
connection with the intent element of the indecent exposure charge, telling the jury to
consider the prior offense in assessing the proof of this element. She told the jury it could
weigh the evidence of the prior offense along with all the other evidence. Thus, at one
point, the prosecutor argued: “As you may recall, towards the end of my case I stood up
and I told you that the People and the Defense had stipulated that the defendant had a
prior conviction for a non-forceable sexual offense of a dissimilar nature. That’s what
that means. That means that the Defense and I are both agreeing that that fact is true.
And that means that you as the jury must also accept it as true when you are going
through all the evidence. And we will talk in a little bit more about why that is important
and what you can use it for as well as what you can’t use it for.” She subsequently
added, inter alia: “And when you go back there [to deliberate] and you are asking

                                             22
       The defense theory of the case was that the exposure was accidental. Counsel
argued: “And I ask you, is there more evidence there that an accident occurred or that
[Celli] purposefully directed public attention to his genitals? Is covering them and
running away more an indication of an accident or an intentional act?”10 However, there
was no evidence at trial to indicate that Celli ever explained to Elizabeth that what had
transpired was an accident.
       Given the strength and consistency of the prosecution’s case, we cannot say that
absent the stipulation regarding Celli’s prior offense, the result of the proceeding would
have been different. On the instant record, we reject Celli’s argument that the fact the
stipulation omitted the name and nature of the offense impaired the jury’s ability properly
to assess its weight and enhanced its prejudicial effect to the point of rendering it
prejudicial under the Watson standard. (Watson, supra, 46 Cal.2d at pp. 836-837.)
       Finally, we also reject Celli’s argument that Evidence Code section 1108 itself
violates due process and is therefore unconstitutional. This claim is foreclosed by our
Supreme Court’s Falsetta decision. (Falsetta, supra, 21 Cal.4th at p. 917 [“the trial
court’s discretion to exclude propensity evidence under section 352 saves section 1108
from defendant’s due process challenge”]; Auto Equity Sales, Inc. v. Superior Court


yourself, ‘Well, did he expose his penis? Did he do it with that lewd intent,’ the jury
instruction is telling you you can consider [the prior offense] when you are deciding,
‘Was he exposing himself? Was he doing it for his own jollies? For his own sexual
gratification?’ And I would submit to you based on the evidence that you have heard,
this was a situation where he was doing that.”
10     Defense counsel addressed the prior conviction evidence as follows:

               “Where is the evidence that [Celli] willfully did that, other than the
       fact that they are offering [Celli] has a prior conviction? And, yeah, [Celli]
       has a prior conviction. [Celli] was convicted of a non-forceful sexual
       offense of a dissimilar nature. So what’s important about that? Does that
       mean that they met all of those burdens? Does that mean they met every
       one of those elements? I don’t think it does … it’s going to come down to
       you deciding.”

                                             23
(1962) 57 Cal.2d 450, 455 [California Supreme Court precedent is binding on lower state
courts].)
II.    Unanimity Instruction
       Celli argues the trial court erred in not giving, sua sponte, a unanimity instruction
to the jury. We disagree that a unanimity instruction was required. We further conclude
that, even assuming a unanimity was required, the court’s failure to give one was
harmless in this instance.
       “In a criminal case, a jury verdict must be unanimous. [Citations.] … [Citations.]
Additionally, the jury must agree unanimously the defendant is guilty of a specific
crime.” (People v. Russo (2001) 25 Cal.4th 1124, 1132.) “Therefore, when the evidence
suggests more than one discrete crime, either (1) the prosecution must elect among the
crimes or (2) the trial court must instruct the jury that it must unanimously agree that the
defendant committed the same criminal act.” (People v. Hernandez (2013) 217
Cal.App.4th 559, 569.) “This requirement of unanimity as to the criminal act ‘is intended
to eliminate the danger that the defendant will be convicted even though there is no single
offense which all the jurors agree the defendant committed.’” (People v. Russo, supra, at
p. 1132.)
       However, “[n]either instruction nor election are required … if the case falls within
the continuous course of conduct exception.” (People v. Thompson (1984) 160
Cal.App.3d 220, 224.) “This exception arises in two contexts. The first is when the acts
are so closely connected that they form part of one and the same transaction, and thus one
offense. [Citation.] The second is when … the statute contemplates a continuous course
of conduct of a series of acts over a period of time.” (Ibid.) “[A] trial court should give
the [unanimity] instruction sua sponte where the circumstances of the case so dictate.”
(See People v. Carrera (1989) 49 Cal.3d 291, 311, fn. 8.)
       Here, the district attorney initially charged Celli with two counts of indecent
exposure. (§ 314, subd. (1).) In a pretrial motion, Celli’s trial counsel moved the court

                                             24
to “amend the Information” to reflect “a single count” of indecent exposure. After
hearing arguments and viewing a video showing the layout of Elizabeth’s house, the
court determined there was one exposure or “one event” for purposes of the indecent
exposure statute. The court then dismissed one of the counts of indecent exposure and
the district attorney amended the information accordingly.
       The court and the parties discussed the issue of whether a unanimity instruction
would be required, with the court reserving a ruling on the issue. Both parties agreed
with the court’s assessment that a unanimity instruction would likely not be required.
After the presentation of evidence, the court briefly conferred with counsel outside the
presence of the jury regarding any outstanding issues with regard to jury instructions.
When the jury returned to the courtroom, the court proceeded to instruct the jury.
Defense counsel did not request, and the court did not give, an instruction on unanimity.
       On the instant record, the trial court was not required to instruct the jury on
unanimity. The communal areas of Elizabeth’s house were interconnected, reflecting an
open floor plan. The kitchen was open to the dining room at one end and the laundry
room at the other end. In addition, the kitchen was open, above a counter, to the living
room, which itself lay between the dining room at one end and a hallway leading to the
laundry room at the other end. Elizabeth testified that she was cooking in the kitchen at
the relevant time. She first saw Celli on the side of the kitchen that is open to the dining
room; Celli was leaning on the end of the counter on that side. His shorts were
unbuttoned, and his penis was visible. Celli then simply walked from the dining room to
the laundry room, reappearing, within minutes, in the doorway between the kitchen and
the laundry room, in exactly the same condition, that is, with his shorts unbuttoned and
his penis visible.
       Under these circumstances, there was essentially only one transaction for purposes
of the offense of indecent exposure. (See People v. Smith (2012) 209 Cal.App.4th 910,
915 [“The language of the [indecent exposure] statute prohibits the exposure itself and

                                             25
not the specific exposure to a person.”].) In other words, the fact that Celli was standing
at one end of the kitchen and then reappeared at the other end, represents a situation
where his “acts [were] so closely connected that they form part of one and the same
transaction, and thus one offense.” (People v. Thompson, supra, 160 Cal.App.3d at p.
224; People v. Smith, supra, 209 Cal.App.4th at p. 916 [only one offense of indecent
exposure occurred where “there may have been a break between observations of
defendant” but there was “no evidence that he ever pulled up his pants”].) Since the
evidence supported only one discrete offense, committed by means of a continuous
course of conduct, a unanimity instruction was not required.
       In any event, even were we to assume a unanimity instruction was required, under
the circumstances, the court’s failure to give such an instruction was harmless beyond a
reasonable doubt. (People v. Wolfe (2003) 114 Cal.App.4th 177, 186 [we must reverse
the judgment based on the failure to give a unanimity instruction unless the error is
harmless beyond a reasonable doubt].) “‘[W]here the acts were substantially identical in
nature, so that any juror believing one act took place would inexorably believe all acts
took place, the instruction is not necessary to the jury’s understanding of the case.’”
(People v. Beardslee (1991) 53 Cal.3d 68, 93.) Under such circumstances, our Supreme
Court has held that the unanimity instruction is either not required or its absence is
harmless. (People v. Davis (2005) 36 Cal.4th 510, 562.)
       In the instant situation, the jury had no basis to distinguish between the two times
that Elizabeth saw Celli’s penis—once by the dining room and once by the laundry room.
The prosecution made no effort to draw a distinction between these instances in terms of
the underlying evidence. Similarly, there was no divergence in Celli’s defense as to the
two instances. Nor was there any evidence suggesting Celli exposed himself at one end
of the kitchen but not the other. Thus, to the extent the jury believed Celli exposed
himself at one end of the kitchen, it would inexorably have believed he exposed himself
at the other end as well. (People v. Napoles (2002) 104 Cal.App.4th 108, 119 [“The

                                             26
erroneous failure to give a unanimity instruction is harmless if disagreement among the
jurors concerning the different specific acts proved is not reasonably possible.”]; People
v. Thompson (1995) 36 Cal.App.4th 843, 853 [“Where the record provides no rational
basis, by way of argument or evidence, for the jury to distinguish between the various
acts, and the jury must have believed beyond a reasonable doubt that defendant
committed all acts if he committed any, the failure to give a unanimity instruction is
harmless.”].)
       We conclude that, under the circumstances, either no unanimity instruction was
required, or its absence was harmless beyond a reasonable doubt.
III.   Celli’s Waiver of Jury Trial as to his Prior Convictions
       Celli argues the trial court erred in failing to ensure his waiver of the right to a jury
trial with regard to the fact of his prior convictions (for purposes of recidivist sentence
enhancement allegations attached to the indecent exposure charge) was knowing and
intelligent. He contends the recidivist sentence enhancement allegations must therefore
be reversed and the matter remanded for retrial thereon. We reject Celli’s contention that
the trial court committed reversible error in putatively failing to ensure that Celli’s waiver
of jury trial as to the fact of his prior convictions was knowing and intelligent.
       A. Background
       Prior to trial on the charged offense, both parties motioned to bifurcate the trial on
the recidivist sentence enhancement allegations attached to the substantive charge.
Defense counsel then requested a court trial on the fact of the prior convictions. On the
issue of bifurcation, counsel informed the court: “We are moving to bifurcate, Your
Honor. And we would be requesting a Court trial regarding the prior convictions. I have
discussed the options with Mr. Celli, and he agrees that the Court trial would be the best.”
The court granted the motion.
       Three weeks after completion of the jury trial on the indecent exposure charge, a
court trial was held to determine whether Celli had suffered the prior convictions alleged

                                              27
in the information. Celli did not object when the jury was dismissed after rendering its
verdict on the substantive charge, nor did he object to commencement of the court trial.
The court found that Celli had suffered two prior convictions, one under section 288,
subdivision (a), and one under Health & Safety Code, section 11377, for purposes of
recidivist sentence enhancement allegations.
       Celli argues he had a federal constitutional right to a jury trial on the fact of his
prior convictions. However, there is no federal or state constitutional right to a jury trial
on the fact of a prior conviction, for purposes of recidivist sentence enhancements.
Rather, a defendant has a statutory right to jury trial as to the fact of a prior conviction.
(People v. Gallardo (2017) 4 Cal.5th 120, 125 (Gallardo) [a defendant has “a statutory
right to jury trial on ‘the question of whether or not the defendant has suffered the prior
conviction’—though not ‘whether the defendant is the person who has suffered the prior
conviction’”]; People v. Mosby (2004) 33 Cal.4th 353, 360 [citing Apprendi v. New
Jersey (2000) 530 U.S. 466, 490 (Apprendi) and People v. Epps (2001) 25 Cal.4th 19, 23
(Epps)]; see §§ 1025, subds. (b) & (c); 1158.) Celli candidly acknowledges that
applicable caselaw establishes that the right to a jury trial on “the factual determination of
whether a defendant has suffered a prior conviction” is “purely statutory in origin.” (See
Gallardo, supra, 4 Cal.5th at p. 138 [a trial court’s determination of the fact of a prior
conviction does not implicate constitutional rights].) Celli further notes that, “given the
ever-evolving changes in the law,” he simply seeks to “preserve[] his state and federal
appellate rights by raising the issue.”
       “The requirement of an express waiver applies to the constitutional right to a jury
trial, but not to jury trial rights that are established only by statute.” (People v. French
(2008) 43 Cal.4th 36, 46.) The limited statutory right to a jury on the fact of a prior
conviction can be waived by a failure to object, and, a fortiori, by counsel’s express
waiver. (See People v. Grimes (2016) 1 Cal.5th 698, 737-738 [absent an objection to the
discharge of the jury or commencement of court trial, a defendant is precluded from

                                              28
asserting on appeal, a claim of ineffectual waiver of the statutory right to jury trial on the
fact of a prior conviction in connection with recidivist enhancement allegations]; People
v. Saunders (1993) 5 Cal.4th 580, 589-590; see also People v. Vera (1997) 15 Cal.4th
269, 275-276 [“It is both unfair and inefficient to permit a claim of error on appeal that, if
timely brought to the attention of the trial court, could have been easily corrected or
avoided.”], overruled in part, on other grounds, by People v. French, supra, at p. 47,
fn. 3.) Here, there was no objection by Celli to the court deciding the fact of his prior
convictions; indeed, defense counsel expressly waived the statutory right to jury trial on
the issue.
       In any event, to the extent the court erred in failing to elicit from Celli an express
waiver of the statutory right to a jury trial on his prior convictions and, further, failing to
ensure that such a waiver was knowing and intelligent, the error was harmless. Since the
error at issue concerns a state statutory right, the Watson standard of prejudice applies.
(See Epps, supra, 25 Cal.4th at pp. 28-29; Watson, supra, 46 Cal.2d at p. 836.) The
prosecution adduced as evidence of each of Celli’s two prior convictions, separate section
969B packets (969B packets) from the California Department of Corrections and
Rehabilitation, which contained, respectively, the relevant abstract of judgments,
photographs of Celli, fingerprint cards, FBI criminal histories, and relevant incarceration
histories. Celli did not present any evidence and submitted the matter without argument.
Under these circumstances, even if the factfinder was a jury, rather than the court, it is
not reasonably probable that Celli would have obtained a more favorable result. (See
Epps, supra, 25 Cal.4th at pp. 29-30 [fact of prior convictions was presumptively
established from official government documents clearly describing alleged convictions];
see also id. at p. 32 (conc. opn., Werdegar, J.) [“absent the remote possibility of
nullification, no reason exists to believe a jury might have reached a different result than
the court”].)



                                               29
       Celli next argues that under Apprendi, supra, 530 U.S. 466, Descamps v. United
States (2013) 570 U.S. 254 (Descamps), and Gallardo, supra, 4 Cal.5th 120, he had a
constitutional right to have a jury determine whether his prior conviction under section
288, subdivision (a), constituted a strike, and whether he was the person who had
suffered this conviction in the first place. This contention has no merit.
       A defendant has a statutory right to a jury trial to “‘determine only whether he or
she “‘suffered’” the alleged prior conviction,’” (Epps, supra, 25 Cal.4th at p. 23), not the
legal effect of that conviction, such as whether the prior conviction constituted a strike
(People v. Kelii (1999) 21 Cal.4th 452, 455-456) or whether the prior conviction is
subject to the five-year serious felony enhancement under section 667, subdivision (a)
(People v. Williams (2002) 99 Cal.App.4th 696, 700-701). Instead, these legal questions
“are matters to be determined by the court.” (People v. Williams, supra, at pp. 700-701;
Gallardo, supra, 4 Cal.5th at pp. 125, 138-139 [legal determinations premised on prior
convictions “are to be made by the court, rather than by the jury, based on a review of the
record of the prior criminal proceeding”].)
       In Gallardo, our Supreme Court again clarified that a trial court could properly
determine whether a defendant had suffered a prior conviction, without implicating the
defendant’s constitutional right to a jury trial (indeed Celli acknowledges in his reply
brief that under existing law there is no constitutional right to a trial on the fact of a prior
conviction). (Gallardo, supra, 4 Cal.5th at p. 138 [a defendant has no categorical right to
a jury trial on the fact of a prior conviction].) Gallardo also reaffirmed that
“determinations about the nature of prior convictions are to be made by the court, rather
than a jury, based on the record of conviction.” (Ibid.) However, Gallardo clarified,
based on Apprendi and Descamps, that the trial court’s role in determining whether a
prior conviction constituted a serious felony or a strike, was more limited than was
previously recognized in California caselaw.



                                               30
       Specifically, Gallardo held: “The trial court’s role is limited to determining the
facts that were necessarily found in the course of entering the conviction. To do more is
to engage in ‘judicial factfinding that goes far beyond the recognition of a prior
conviction.’” (Gallardo, supra, 4 Cal.5th at p. 134, quoting Descamps, supra, 570 U.S.
at p. 269.) Consequently, in Gallardo, the California Supreme Court overruled its prior
decision in People v. McGee (2006) 38 Cal.4th 682 (McGee), explaining: “While a
sentencing court is permitted to identify those facts that were already necessarily found
by a prior jury in rendering a guilty verdict or admitted by the defendant in entering a
guilty plea, the court may not rely on its own independent review of record evidence to
determine what conduct ‘realistically’ led to the defendant’s conviction.” (Gallardo,
supra, 4 Cal.5th at p. 124.) Gallardo found the trial court there could not, consistent with
the Sixth Amendment, make disputed factual determinations based on the preliminary
hearing transcript from the prior proceeding to find that the defendant’s prior conviction
qualified as a strike. (Gallardo, supra, 4 Cal.5th at p. 137 [by relying on “the preliminary
hearing transcript [from the prior proceeding] to determine the ‘nature or basis’ of
defendant’s prior conviction, the sentencing court engaged in an impermissible inquiry to
determine ‘“what the defendant and state judge must have understood as the factual basis
of the prior plea”’”].) In sum, based on Apprendi and Descamps, Gallardo
circumscribed, consistent with the Sixth Amendment, the trial court’s role, and the
evidence it can properly consider, in determining whether a prior conviction satisfies the
requirements of any applicable recidivist enhancement statute.
       Here, the trial court determined that Celli had suffered a prior conviction under
section 288, subdivision (a), based on evidence of the conviction contained in the
relevant section 969B packet. A section 288, subdivision (a) offense is specified as a
serious felony in section 1192.7, subdivision (c)(6), and is, in turn, automatically a strike
conviction. (See People v. Nguyen (2017) 18 Cal.App.5th 260, 266-267 [“every prior
serious felony conviction is necessarily also a strike prior”]; see also §§ 667, subds. (a)(1)

                                             31
& (4), (d)(1) & (2); 1170.12, subd. (b)(1) & (2).) Therefore, in finding that Celli had
suffered a prior conviction under section 288, subdivision (a) that constituted a prior
strike, the court did not need to, nor did it, engage in any factfinding beyond determining
the fact of the prior conviction. Rather, upon determining that Celli had suffered a prior
section 288, subdivision (a), the question as to whether the prior conviction was a strike
was simply a legal, not a factual, one. The court did not consider record evidence
pertaining to the factual details of the conduct underlying the prior conviction, in settling
the question. Accordingly, the court did not run afoul of Descamps and Gallardo.
       Celli has, furthermore, forfeited any claims based on Descamps and its progeny.
Descamps was decided in 2013, well before Celli’s trial, which took place in December
2017. Indeed, several California courts, including this court, had ruled, also well before
Celli’s trial, that Descamps had restricted the scope of permissible judicial factfinding
regarding the facts underlying a prior conviction for purposes of imposing recidivist
enhancements and, thereby, had effectively overruled McGee. (See People v. Navarette
(2016) 4 Cal.App.5th 829, 854; People v. Saez (2015) 237 Cal.App.4th 1207-1208;
People v. Marin (2015) 240 Cal.App.4th 1344, 1348;11 People v. Denard (2015) 242
Cal.App.4th 1012, 1033-1034.) Celli did not object, based on Descamps, or any of the
California cases applying Descamps, to the effect that the trial court engaged in
prohibited judicial factfinding during the bifurcated trial on the prior conviction
allegations at issue in his case. Accordingly, he has forfeited, for purposes of appeal, any
claim to the effect the trial court engaged in factfinding of the type prohibited by
Descamps and its progeny cases, including Gallardo (which claim ultimately boils down
to a challenge to the evidence the trial court relied on to find true the prior conviction
allegations at issue). (See Gallardo, supra, 4 Cal.5th at pp. 127-128.)
IV.    Prior Prison Term Enhancements

11    People v. Marin was overruled on other grounds by Gallardo, supra, 4 Cal.5th at
page 139, footnote 6.

                                              32
       Celli contends the enactment of Senate Bill No. 136 requires both the section 667,
subdivision (b), prior prison term enhancements imposed by the trial court to be stricken.
The People respond that “[o]nly one of the section 667.5, subdivision (b), enhancements
must be stricken.” We agree with the People.
       A jury convicted Celli of indecent exposure. (§ 314, subd. (1).) The trial court
found true that Celli had a prior section 288, subdivision (a) conviction (which was also a
strike conviction), a prior Health & Safety Code section 11377 conviction, and had
served two prior prison terms within the meaning of section 667.5, subdivision (b).
Subsequently, the trial court sentenced Celli to a determinate prison term of eight years:
the upper term of three years on the indecent exposure conviction (§§ 314, 18), doubled
to six years under the Three Strikes Law (§ 667, subds. (b)-(i)), plus two years for the
two prior prison term enhancements (§ 667.5, subd. (b)).
       “Prior to January 1, 2020, section 667.5, subdivision (b) required trial courts to
impose a one-year sentence enhancement for each true finding on an allegation the
defendant had served a separate prior prison term and had not remained free of custody
for at least five years.” (People v. Jennings (2019) 42 Cal.App.5th 664, 681.)
       Effective January 1, 2020, Senate Bill No. 136 amended section 667.5, subdivision
(b), to “limit its prior prison term enhancement to only prior prison terms for sexually
violent offenses, as defined in Welfare and Institutions Code section 6600, subdivision
(b).” (People v. Jennings, supra, 42 Cal.App.5th at p. 681; People v. Winn (2020) 44
Cal.App.5th 859, 871-872.) As the People rightly concede, Senate Bill No. 136’s
amendment to section 667.5 applies retroactively to defendants, such as Celli, whose
judgments were not yet final as of the statute’s effective date. (People v. Jennings, supra,
at pp. 681-682; People v. Petri (2020) 45 Cal.App.5th 82, 93-94; People v. Winn, supra,
at p. 872.)




                                             33
         Celli’s two prior prison term enhancements were based on a 2004 conviction for
lewd act on a child under the age of 14 (§ 288, subd. (a)), and a 2015 possession of
methamphetamine conviction (Health & Saf. Code, § 11377, subd. (a)), respectively.
         As noted, Senate Bill No. 136 limits the one-year enhancement under section
667.5, subdivision (b), to each prior prison term “for a sexually violent offense as defined
in subdivision (b) of Section 6000 of the Welfare and Institutions Code.” Welfare and
Institutions section 6600, subdivision (b), provides:

                 “‘Sexually violent offense’ means the following acts when
         committed by force, violence, duress, menace, fear of immediate and
         unlawful bodily injury on the victim or another person, or threatening to
         retaliate in the future against the victim or any other person, and that …
         result in a conviction …: a felony violation of Section 261, 262, 264.1,
         269, 286, 287, 288, 288.5, or 289 of, or former Section 288a of, the Penal
         Code, or any felony violation of Section 207, 209, or 220 of the Penal
         Code, committed with the intent to commit a violation of Section 261, 262,
         264.1, 286, 287, 288, or 289 of, or former Section 288a of, the Penal
         Code.”
         Possession of methamphetamine (Health & Saf. Code, § 11377, subd. (a)) is not “a
sexually violent offense as defined in subdivision (b) of section 6600 of the Welfare and
Institutions Code.” The People concede that “the one-year enhancement (§ 667.5, subd.
(b)) for the prior prison term [Celli] served for this conviction should be stricken.” We
agree.
         The parties, however, disagree on the question whether the offense of lewd act on
a child under the age of 14 (§ 288, subd. (a)) is “a sexually violent offense as defined in
subdivision (b) of section 6600 of the Welfare and Institutions Code,” for purposes of
Senate Bill No. 136.
         Although Welfare and Institutions Code section 6600, subdivision (b)
encompasses section 288 crimes, it specifies that section 288 crimes constitute sexually
violent offenses when committed “by force, violence, duress, menace, fear of immediate
and unlawful bodily injury on the victim or another person, or threatening to retaliate in


                                             34
the future against the victim or any other person.” Celli’s prior conviction under section
288, subdivision (a), did not include an element of “force, violence, duress, menace, fear
of immediate and unlawful bodily injury on the victim or another person, or threatening
to retaliate in the future against the victim or any other person.”12 However, the scope of
Welfare and Institutions Code section 6600 is not defined by the language of that statute
alone, it is also informed by Welfare and Institutions Code section 6600.1. Welfare and
Institutions Code section 6600.1 provides: “If the victim of an underlying offense that is
specified in subdivision (b) of Section 6000 is a child under the age of 14, the offense
shall constitute a ‘sexually violent offense’ for purposes of Section 6600.”
       Celli now argues: “The specific reference in the revised Penal Code section 667.5,
subdivision (b), to Welfare and Institutions Code section 6600, subdivision (b), without
mention of Welfare and Institutions Code section 6600.1, indicates that a prison term for
a violation of Penal Code section 288, subdivision (a), without the elements of force or
violence, does not qualify as a sexually violent offense subject to enhancement pursuant
to Penal Code section 667.5, subdivision (b) as revised by [Senate Bill No.] 136.” Celli
further contends: “The Legislature presumably knew of the existence of both Welfare
and Institutions Code section 6600 and Welfare and Institutions Code section 6600.1
when it enacted [Senate Bill No.] 136 and chose not to reference Welfare and Institutions
Code section 6600.1.” He adds: “Had the Legislature intended that all violations of
Penal Code section 288 against minors under the age of 14 be considered ‘sexually
violent’ for purposes of Penal Code section 667.5, subdivision (b), it would have
referenced Welfare and Institutions Code section 6600.1 in the amended code.”

12     The 2004 version of section 288, subdivision (a) provided:
        “Any person who willfully and lewdly commits any lewd or lascivious act,
including any of the acts constituting other crimes provided for in Part 1, upon or with the
body, or any part or member thereof, of a child who is under the age of 14 years, with the
intent of arousing, appealing to, or gratifying the lust, passions, or sexual desires of that
person or the child, is guilty of a felony .…”

                                             35
       The People disagree with Celli’s contention that Senate Bill No. 136 adopted the
definition of a “sexually violent offense” originally set forth in Welfare and Institutions
Code section 6600, subdivision (b), to the exclusion of the expanded definition of
“sexually violent offense” subsequently added by Welfare and Institutions Code section
6600.1, “for purposes of [Welfare and Institutions Code] Section 6600.” (Welf. & Inst.
Code, § 6600.1.) The People argue: “By adding and amending Welfare and Institutions
Code section 6600.1, the Legislature and the electorate expressly expanded the definition
of ‘sexually violent offense’ found in Welfare and Institutions Code section 6600,
subdivision (b). (Stats. 1996, ch. 461 (Sen. Bill No. 2161), § 3; Prop. 83, § 25, as
approved by voters, Gen. Elec. (Nov. 7, 2006).)”
       The People further contend:

       “The words of Welfare and Institutions Code section 6600.1 are clear:
       [Celli’s] 2004 conviction for section 288, subdivision (a)—the victim of
       this offense is statutorily defined as a child under the age of 14—
       ‘constitute[s] a “sexually violent offense” for purposes of Section 6600.’
       (Italics added). (See Great Lakes Properties, Inc. v. City of El Segundo
       (1977) 19 Cal.3d 152, 155 [‘It is axiomatic that in the interpretation of a
       statute where the language is clear, its plain meaning should be
       followed.’].) Senate Bill No. 136 amended section 667.5, subdivision (b),
       limiting the one-year enhancement for each prior prison term ‘for a sexually
       violent offense as defined in subdivision (b) of Section 6600 of the Welfare
       and Institutions Code.’ (Italics added.) When the Legislature amended
       section 667.5, subdivision (b), and referenced subdivision (b) of Welfare
       and Institutions Code section 6600, the Legislature is presumed to have
       been aware of Welfare and Institutions Code section 6600.1. (See People v.
       McGraw (1983) 141 Cal.App.3d 618, 622 [‘in enacting or amending a
       statute, the Legislature is presumed to know of existing laws’].) The clear
       import of this presumption is that the Legislature’s intent was for Welfare
       and Institutions Code section 6600.1 to be incorporated into the definition
       of ‘sexually violent offense’ under Welfare and Institutions Code section
       6600, subdivision (b), for purposes of the section 667.5, subdivision (b),
       enhancement. [Celli’s] construction would contravene, not effectuate,
       legislative intent.”
       The People also explain:



                                             36
       “The Legislature added Welfare and Institutions Code section 6600,
       including the definition of ‘sexually violent offense’ in subdivision (b), in
       1995. (Stats. 1995, ch. 763 (Assem. Bill No. 888), § 3.) The Legislature
       added Welfare and Institutions Code section 6600.1 in 1996, amending the
       definition of ‘sexually violent offense’ to include an offense specified in
       Welfare and Institutions Code section 6600, subdivision (b), where the
       victim is ‘a child under the age of 14 and the offending act or acts involved
       substantial sexual conduct.’ (Stats. 1996, ch. 461 (Sen Bill No. 2161), § 3.)
       In 2006, the electorate approved an initiative that amended the definition to
       its current form – deleting the language ‘and the offending act or acts
       involved substantial sexual conduct.’ (Prop. 83, § 25, approved Nov. 7,
       2006.) There is no question here that Senate Bill No. 136, signed into law
       on October 8, 2019, incorporates the current – not the pre-2006 – statutory
       definition of ‘sexually violent offense’ in Welfare and Institutions Code
       section 6600, subdivision (b).”
       The People have the better argument regarding the issue the hand. Senate Bill No.
136 provides that “the court shall impose a one-year term for each prior separate prison
term for a sexually violent offense as defined in subdivision (b) of Section 6600 of the
Welfare and Institutions Code.” Senate Bill No. 136 thus contemplates that the one-year
enhancement would apply when the defendant had served a prior prison term for any and
all offenses encompassed by Welfare and Institutions Code section 6600, subdivision (b).
As mentioned, Welfare and Institutions Code section 6600.1 provides that, “[i]f the
victim of an underlying offense that is specified in subdivision (b) of Section 6000 is a
child under the age of 14, the offense shall constitute a ‘sexually violent offense’ for
purposes of Section 6600.” Because the directive in Welfare and Institutions Code
section 6600.1 bears directly and expressly on the scope of Welfare and Institutions Code
section 6600, the Legislature was entitled to assume that the scope of Welfare and
Institutions Code section 6600, subdivision (b) is automatically informed by Welfare and
Institutions Code section 6600.1, obviating the need for a specific reference to the latter
statute in Senate Bill No. 136.
       We conclude that for purposes of section 667.5, subdivision (b), as amended by
Senate Bill No. 136, lewd act on a child under the age of 14 (§ 288, subd. (a)) is “a
sexually violent offense as defined in subdivision (b) of section 6600 of the Welfare and

                                             37
Institutions Code.” (Senate Bill No. 136.) Accordingly, there is no basis for striking the
one-year section 667.5, subdivision (b) enhancement imposed for the prior prison term
Celli served on account of his conviction for this offense.
       As noted above, the one-year section 667.5, subdivision (b) enhancement imposed
for the prior prison term Celli served on account of his conviction for possession of
methamphetamine (Health & Saf. Code, § 11377, subd. (a)), must be stricken. Because
the trial court imposed the maximum possible sentence, we need not remand the matter
for resentencing. (People v. Lopez (2019) 42 Cal.App.5th 337, 342.) Accordingly, we
will strike this enhancement, modify the sentence, and affirm the judgment as modified.
                                     DISPOSITION
       The one-year enhancement previously imposed under Penal Code section 667.5,
subdivision (b) for the prior prison term Celli served on account of his conviction for
possession of methamphetamine (Health & Saf. Code, § 11377, subd. (a)), is stricken.
The sentence is modified to an aggregate term of seven years in state prison. Upon
issuance of the remittitur, the trial court shall send an amended abstract of judgment to
the Department of Corrections and Rehabilitation. The judgment is affirmed as modified.




                                                                                 SMITH, J.
WE CONCUR:



POOCHIGIAN, Acting P.J.



MEEHAN, J.




                                             38